DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Regarding claim 6, the limitation “and/or in that rings extend at least partially” renders the claim indefinite, as it is unclear what is meant by this language as “in that rings” is not clear grammar communicating the limitation.
Claim 7 recites the limitation "the cross section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the underside" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the underside of the tubular guides" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 15, the phrases "preferably" and “in particular” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Additionally, the claim depends from claim 1, claim 1 already including the septum comprising a plurality of ports for a spike and/or for a needle, which are configured as elevations, and it is unclear whether this additional limitation is claiming additional ports. For examinations purposes, this is interpreted as specifying the same ports.
Regarding claim 17, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 18, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, by claiming a “septum” for a connector of claim 1, the claim is in improper dependent form for failing to include all the limitations upon which it depends, claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 10-12, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roberts (WO 2016/196632).
Regarding claim 1, Roberts discloses a connector (see Fig. 1) for a medical package 7 containing a liquid (see Fig. 6), said connector comprising:  a lower part 20 which has a connection piece 40 for a 
	Regarding claim 2, Roberts discloses the connector wherein after a cap is broken off, a top side of the septum is accessible (see Fig. 4D, page 10, ll. 4-10) and the ports are capable of being wiped. As “for wiping the ports” is interpreted as intended use, that the ports can be wiped after removal of the cap, this limitation is fulfilled. 
Regarding claim 3, Roberts discloses the top side of the septum protrudes above an adjoining predetermined breaking line 120 for the cap (see Fig. 4D).
	Regarding claim 6, Roberts discloses the ports have rings that extend at least partially about the ports (see Fig. 4D, upper, elevated rings surrounding each port 88, with Fig. 3C showing a closer view at the very top portion of the septum shown).
	Regarding claim 7, Roberts discloses the cross section of the passage in the lower part of the connector tapers at least partially from the septum in the direction of the connecting piece (see Fig. 2).
	Regarding claim 8, Roberts discloses that the connecting piece of the lower part has a substantially ship shape (see Figs. 1, 2, 6).
	Regarding claim 10, Roberts discloses the septum comprising a form fit element 71 (see Fig. 4B) which is fixed between the upper part and the lower part of the connector.

	Regarding claim 12, Roberts discloses wherein the underside of the tubular guides is lower than an underside of the form-fit element (see Figs. 3A, 3B).
	Regarding claim 14, Roberts discloses a medical package 1 comprising a connector 5 as claimed in claim 1 (see Fig. 6, rejection of claim 1 above).
	Regarding claim 15, Roberts discloses a septum 80 for a connector as claimed in claim 1 (see rejection of claim 1 above), which is closed with a cap (see Fig. 3B, cap is top portions) that can be broken off (see Figs. 3B, 4D, page 10, ll. 4-6), and for a container 1 (see Fig. 6), wherein the septum comprises a plurality of ports, for a spike and/or for a needle, which are configured as elevations (see rejection of claim 1 and Figs. 3A, 3B, page 8, ll. 3-5).
	Regarding claim 16, Roberts discloses the top side of the septum protrudes above an adjoining predetermined breaking line 120 for the cap (see Fig. 4D).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Brandenburger (see US 2010/0059474).
Regarding claims 4, 17, and 18, teachings of Roberts are described above and Roberts further discloses a gap present between the cap and the septum sealed off by the cap (see Fig. 3B, gaps above ports) but does not disclose it sealed as hermetically sealed.
Brandenburger discloses it is well known to hermetically seal a container after filling (see para. 5, 6). It would have been obvious to a person having ordinary skill in the art before the effective filing date to have the seal be hermetic, as disclosed by Brandenburger, as this would allow for the sterilization of the ports, which Roberts discloses as desirable (see page 9, ll. 9-15).
Claims 5, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Py (US 2013/0333796).
Regarding claims 5, 19, and 20, teachings of Roberts are described above but Roberts does not specifically teach where the ports on the top side of the septum are configured as dome-shaped elevations. 
Py discloses the port of a septum on the top side of the septum is configured as a dome-shaped elevation to increase internally directed pressure applied by the septum on of the tip of the piercing structure (see Fig. 3A, port of septum 32, para. 102). It would have been obvious to a person having ordinary skill in the art before the effective filing date to have the top side of the ports of Roberts configured as a dome-shaped elevation in or to increase internally directed pressure applied by the septum on of the tip of the piercing structure, as disclosed by Py. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts.
Regarding claim 9, teachings of Roberts are described above but Roberts does not specifically disclose after the cap has been broken off, the septum has an accessible diameter of more than 10 mm. 
In Gardner v. TEC Syst.. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Gobbi Frattini (US 2015/0164745).
Regarding claim 13, teachings of Roberts are described above but this reference does not specifically disclose the underside of the tubular guides merges flush into an underside of an annular portion of the septum lying internally in relation to the form-fit element.
Gobbit Frattini discloses a septum with a port in the center, the bottom of the septum below the port having tubular guides (see Fig. 2, portions pointing downward above the number 14 ) wherein an underside of the tubular guides merges flush into an underside of an annular portion of the septum in relation to a form fit element along with a slot 12 and lips 11 (see Fig. 2, outer flange of septum). It would have been obvious to a person having ordinary skill in the before the effective filing date to have the underside of the septum where each port is located have tubular guides that merge flush into the underside of an annular portion of the septum in relation to the form fit element along with a slot and lips, these additions to the underside of a septum disclosed by Gobbit Frattini and helping to guide the lumen/tubular structure going through the septum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781